United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4026
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Ronald Williams,                        *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: March 12, 2007
                                Filed: March 20, 2007
                                 ___________

Before RILEY, BOWMAN, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Williams pleaded guilty to one count of conspiring to distribute crack
cocaine, see 21 U.S.C. §§ 841(a)(1) and 846, and one count of distributing crack
cocaine, see 21 U.S.C. § 841(a)(1). Williams was originally sentenced to 262 months
of imprisonment, but this Court remanded for resentencing after United States v.
Booker, 543 U.S. 220 (2005). See United States v. Killingsworth, 413 F.3d 760 (8th
Cir.), cert. denied, 126 S. Ct. 633 (2005). At resentencing, the District Court1
calculated an advisory guidelines range of 262 to 327 months of imprisonment and

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
sentenced Williams to 204 months of imprisonment. Williams appeals, arguing that
his sentence is unreasonable. We affirm.

       After Booker, a sentencing court must first determine the applicable guidelines
range. United States v. Haack, 403 F.3d 997, 1002–03 (8th Cir.), cert. denied, 126 S.
Ct. 276 (2005). Next, the court should decide whether any traditional departures
under the guidelines are appropriate. Id. at 1003. Finally, the court must consider the
18 U.S.C. § 3553(a) factors to determine whether to impose a non-guidelines
sentence. Id. We review the ultimate sentence for reasonableness. United States v.
Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005). In determining whether the sentence
is reasonable, we ask if the district court abused its discretion, considering whether:
(1) the court failed to consider a relevant factor that should have received significant
weight; (2) the court gave significant weight to an improper or irrelevant factor; or (3)
the court considered only the appropriate factors but in weighing those factors
committed a clear error of judgment. Haack, 403 F.3d at 1003–04 (citation and
quotations omitted).

       Williams contends that his sentence is unreasonable for three reasons: first, the
100:1 crack/powder cocaine ratio creates an unwarranted sentencing disparity; second,
his criminal history is overstated; and third, the District Court did not adequately
consider the § 3553(a) factors. Williams also contends that the District Court abused
its discretion by failing to give "any consideration" to these arguments. Appellant's
Br. at 9. Finally, Williams reasserts the arguments that he advanced and this Court
rejected in his first appeal. These arguments concerned the validity of his guilty plea,
the constitutionality and accuracy of his obstruction-of-justice enhancement, and the
propriety of the District Court's refusal to grant an acceptance-of-responsibility
reduction. See Killingsworth, 413 F.3d at 764–65.

      Williams's argument regarding the disparity created by the crack/powder
cocaine ratio is without merit. This Court recently held that "neither Booker nor

                                          -2-
§ 3553(a) authorizes district courts to reject the 100:1 quantity ratio and use a different
ratio in sentencing defendants for crack cocaine offenses." United States v. Spears,
469 F.3d 1166, 1176 (8th Cir. 2006) (en banc). Spears reiterated the conclusion of
previous panels that sentences within the guidelines range are not unreasonable solely
on account of the crack/powder disparity. See, e.g., United States v. Brown, 453 F.3d
1024, 1027 (8th Cir. 2006); United States v. Cawthorn, 429 F.3d 793, 803 (8th Cir.
2005). The District Court adequately considered and rejected Williams's argument
that it should apply a smaller ratio and correctly stated, "[O]bviously the Congress of
the United States . . . [has not] reached that conclusion." Sent. Tr. at 17–18.

       Williams's argument that his criminal history is overstated also fails. The
District Court properly determined a criminal history category of IV based on
Williams's prior convictions that included a prostitution offense, disorderly conduct,
and multiple DWI convictions. We do not agree that Williams's criminal history was
overstated or that the District Court failed to adequately consider this argument.

        Williams's final argument that the District Court failed to properly consider the
§ 3553(a) factors is wholly incorrect. The District Court provided much more than
a rote rehearsal of these factors; in fact, it meticulously considered each factor in light
of the circumstances of this case before ultimately arriving at the sentence of 204
months. We are firmly convinced that the sentence the District Court imposed is
reasonable.

       We do not consider the arguments again raised by Williams after their rejection
in the first appeal, because the law-of-the-case doctrine applies. See United States v.
Palmer, 297 F.3d 760, 766 (8th Cir. 2002), cert. denied, 537 U.S. 1143, cert. denied,
537 U.S. 1213, and cert. denied 538 U.S. 937 (2003).

      Accordingly, we affirm the District Court.
                     ______________________________



                                           -3-